                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

DALE PROGRESS LTD.,

                         Plaintiff,

          v.                                            Civil Action No.

BLACKBERRY CORPORATION,                                 PATENT CASE

                         Defendant.                     JURY TRIAL DEMANDED


                         COMPLAINT FOR PATENT INFRINGEMENT
                          AGAINST BLACKBERRY CORPORATION

          Plaintiff Dale Progress Ltd. (“Plaintiff”), by and through its undersigned counsel, files this

Complaint against Defendant Blackberry Corporation (“Defendant”) as follows:

                                      NATURE OF THE ACTION

          1.     This is an action for violation of 35 U.S.C. §§ 271(a) and 35 U.S.C. §§ 271(b). This

is a patent infringement action to stop Defendant’s infringement of United States Patent No.

9,686,504 (“the ‘504 patent”) entitled “Remote Resource Access Interface Apparatus” and the

United States Patent No. 8,320,461 (“the ‘461 patent”) entitled “Remote Resource Access

Interface Apparatus”. A true and correct copy of the ‘504 patent is attached hereto as Exhibit A.

A true and correct copy of the ‘461 patent is attached hereto as Exhibit B. Plaintiff is the owner

by assignment of the ‘504 and ‘461 patents. Plaintiff seeks monetary damages and injunctive

relief.

                                               PARTIES

          2.     Plaintiff is a limited liability company having a principal place of business located

at #204(#-81), 83, Gasan digital 1-ro, Gasan-Dong Geumcheon-gu, Seoul, 08589, Republic of

Korea.




                                                1
        3.      Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 440 Park

Avenue South, New York, New York 10016. Defendant can be served with process by serving

Corporate Creations Network, Inc., 3411 Silverside Road, Tatnall Building, STE. 104,

Wilmington, Delaware 19810.

                                  JURISDICTION AND VENUE

        4.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

        5.      This Court has subject matter jurisdiction over this case for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

        6.      The Court has personal jurisdiction over Defendant because: Defendant is present

within or has minimum contacts within the State of Delaware and the District of Delaware;

Defendant has purposefully availed itself of the privileges of conducting business in the State of

Delaware and in the District of Delaware; Defendant has sought protection and benefit from the

laws of the State of Delaware; Defendant regularly conducts business within the State of Delaware

and within the District of Delaware; and Plaintiff’s cause of action arises directly from Defendant’s

business contacts and other activities in the State of Delaware and in the District of Delaware.

Further, this Court has personal jurisdiction over Defendant because it is incorporated in Delaware

and has purposely availed itself of the privileges and benefits of the laws of the State of Delaware.

        7.      More specifically, Defendant, directly and/or through intermediaries, ships,

distributes, uses, offers for sale, sells, and/or advertises products and services in the United States,

the State of Delaware, and the District of Delaware including but not limited to the Accused

Instrumentalities as detailed below. Upon information and belief, Defendant has committed patent




                                                   2
infringement in the State of Delaware and in the District of Delaware. Defendant solicits and has

solicited customers in the State of Delaware and in the District of Delaware. Defendant has paying

customers who are residents of the State of Delaware and the District of Delaware and who each

use and have used the Defendant’s products and services in the State of Delaware and in the

District of Delaware.

        8.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1400(b). On

information and belief, Defendant in incorporated in this district, and has transacted business in

this district, and has directly and/or indirectly committed acts of patent infringement in this district.

                             COUNT I – PATENT INFRINGEMENT

        9.      Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-8 above.

        10.     The ‘504 patent was duly and legally issued by the United States Patent and

Trademark Office on June 20, 2017 after full and fair examination. Plaintiff is the owner by

assignment of the ‘504 patent and possesses all rights of recovery under the ‘504 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

        11.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

apparatus, systems and methods that infringe the ‘504 patent. Claim 2 of the ‘504 patent provides,

among other things, “a remote resource access interface apparatus comprising: a touch input

detection unit configured to detect touch input on a display screen and to generate touch position

information on a display screen; a communication unit configured to receive supportable key

information from a compatible portable device, the communication unit further configured to

transmit input key information to the portable device and to receive video information from the

portable device; a video output unit configured to display adjusted video information in the form

of a visual image, the video output unit having a display screen having a screen specification




                                                   3
different from a screen specification of the portable device, wherein the screen specification

includes screen resolution information regarding the screen resolutions supported by the portable

device; and a key advisor unit configured to output the supportable key information to the video

output unit wherein the key advisor unit is configured to receive the touch position information

through the touch input detection unit, and wherein the adjusted video information is video data

adjusted to screen resolution supported by the video output unit on the basis of the screen resolution

information supported by the portable device, and the touch position information is mapped to one

of key values indicated by the supportable key information of the portable device such that the

touch position information matches key values of the portable device.”

       12.     Defendant has been and is now infringing the ‘504 Patent in the State of Delaware,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries, making, using, importing, testing, providing, supplying, distributing,

selling, and/or offering for sale apparatus and systems (including, without limitation, the

Defendant’s products including QNX CAR Platform for Infotainment which incorporate

MirrorLink Functionality identified herein as the “Accused Instrumentalities”) that provide a

remote resource access interface device, covered by at least claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 of

the ‘504 Patent to the injury of Dale Progress Ltd. Defendant is directly infringing, literally

infringing, and/or infringing the ‘504 Patent under the doctrine of equivalents. Defendant is thus

liable for infringement of the ‘504 Patent pursuant to 35 U.S.C. § 271.

       13.     Defendant has induced and continues to induce infringement of the ‘504 Patent by

intending that others use, offer for sale, or sell in the United States, products and/or methods

covered by one or more claims of the ‘504 Patent, including, but not limited to, a remote resource

access interface apparatus. Defendant provides these products to others, such as customers,




                                                  4
resellers and end-use consumers who, in turn, use, offer for sale, or sell in the United States these

a remote resource access interface apparatus that infringe one or more claims of the ‘504 Patent.

         14.   Defendant indirectly infringes the ‘504 Patent by inducing infringement by others,

such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in this

District and elsewhere in the United States. Direct infringement is a result of the activities

performed by the resellers, customers and end-use consumers of a remote resource access interface

apparatus.

         15.   Defendant received notice of the ‘504 Patent at least as of the date this lawsuit was

filed.

         16.   Defendant affirmative acts of providing and/or selling the a remote resource access

interface apparatus, including manufacturing and distributing, and providing instructions for using

the a remote resource access interface apparatus in their normal and customary way to infringe one

or more claims of the ‘504 Patent.        Defendant performs the acts that constitute induced

infringement, and induce actual infringement, with the knowledge of the ‘504 Patent and with the

knowledge or willful blindness that the induced acts constitute infringement.

         17.   Defendant specifically intends for others, such as resellers, customers and end-use

consumers, to directly infringe one or more claims of the ‘504 Patent, or, alternatively, has been

willfully blind to the possibility that its inducing acts would cause infringement. By way of

example, and not as limitation, Defendant induces such infringement by its affirmative action by,

among other things: (a) providing advertising on the benefits of using the Accused

Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

Instrumentalities’ functionality; (c) providing instruction on how to use the Accused




                                                 5
Instrumentalities’ functionality; and (d) providing hardware and/or software components required

to infringe the claims of the ‘504 Patent.

       18.     Accordingly, a reasonable inference is that Defendant specifically intends for

others, such as resellers, customers and end-use consumers, to directly infringe one or more claims

of the ‘504 Patent in the United States because Defendant has knowledge of the ‘504 Patent at

least as of the date this lawsuit was filed and Defendant actually induces others, such as resellers,

customers and end-use consumers, to directly infringe the ‘504 Patent by using, selling, and/or

distributing, within the United States, a remote resource access interface apparatus.

       19.     As a result of Defendant acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

       20.     Claim 2 of the ‘504 patent, claims:

A remote resource access interface apparatus comprising:




                                                 6
Source: http://www.qnx.com/developers/docs/6.6.0.update/index.html#com.qnx.doc.car.system_services/topic/mlink_daemon.html




                                                            7
a touch input detection unit configured to detect touch input on a display screen and to generate
touch position information on a display screen;




    Source: http://www.qnx.com/developers/docs/6.6.0.update/index.html#com.qnx.doc.car.system_services/topic/mlink_daemon.html




                   Source: http://support7.qnx.com/download/download/26204/QNX_CAR_Architecture_Guide.pdf




                                                                8
       Defendant provides a touch input detection unit configured to detect touch input on a
display screen and to generate touch position information on a display screen;

        The ‘504 patent specification clearly states that a touch input detection unit detects a touch
input on the display screen and generates position information on the display screen in association
of the current image.

        The touch input detection unit detects a touch input on the display screen and generates
position information on the display screen in association of the current image. The touch input
detection unit transmits the position information associated with the current image to the portable
device. The touch input detection unit is implemented in the form of a touch-sensitive touchscreen
covering the display screen of the video output unit. The touch input detection unit may further
include a processor for converting a pressure voltage sensed on the display screen to the position
information. See ‘504 patent Col. 4 l. 42-47.

a communication unit configured to receive supportable key information from a compatible
portable device, the communication unit further configured to transmit input key information to
the portable device and to receive video information from the portable device;




                                                  9
10
       Defendant provides a communication unit configured to receive supportable key
information from a compatible portable device, the communication unit further configured to
transmit input key information to the portable device and to receive video information from the
portable device;

        The specification discloses sufficient structure for one of ordinary skilled in the art to build
or program a communication unit. The specification clearly states that a communication unit
utilizes wireless communication interfaces to perform the claim limitation functions.

        The communication unit can be provided with at least one of wireless communication
interfaces specified by Bluetooth, wireless fidelity (wi-fi), ZigBee, wireless broadband (WiBro)
protocols for communicating with the portable device. The communication unit also can be
connected to the portable device through a communication wire so as to exchange data with the
portable device in series or in parallel. See ‘504 patent Col. 4 l. 8-15.

a video output unit configured to display adjusted video information in the form of a visual image,
the video output unit having a display screen having a screen specification different from a screen
specification of the portable device, wherein the screen specification includes screen resolution
information regarding the screen resolutions supported by the portable device; and




                                                  11
12
13
        Defendant provides a video output unit configured to display adjusted video information
in the form of a visual image, the video output unit having a display screen having a screen
specification different from a screen specification of the portable device, wherein the screen
specification includes screen resolution information regarding the screen resolutions supported by
the portable device; and

         The video output unit displays the video information output by the pixel information
processing unit. The video output unit can be implemented with a liquid crystal display (LCD)
panel or an organic light emitting diode (OLED) display panel. See ‘504 patent Col. 3 l. 11-15.
The video output unit outputs the video information received from the pixel information processing
unit in the form of a visual image. The video output unit can be implemented with a liquid crystal
display (LCD) panel or an organic light emitting diode (OLED) panel. Preferably, the video output
unit is provided with a display screen larger than that of the portable device. See ‘504 patent Col.
4 l. 29-35.

a key advisor unit configured to output the supportable key information to the video output unit
wherein the key advisor unit is configured to receive the touch position information through the
touch input detection unit, and wherein the adjusted video information is video data adjusted to
screen resolution supported by the video output unit on the basis of the screen resolution
information supported by the portable device, and the touch position information is mapped to one
of key values indicated by the supportable key information of the portable device such that the
touch position information matches key values of the portable device.




                                                14
15
16
17
        Defendant provides a key advisor unit configured to output the supportable key information
to the video output unit wherein the key advisor unit is configured to receive the touch position
information through the touch input detection unit, and wherein the adjusted video information is
video data adjusted to screen resolution supported by the video output unit on the basis of the
screen resolution information supported by the portable device, and the touch position information
is mapped to one of key values indicated by the supportable key information of the portable device
such that the touch position information matches key values of the portable device.

       The key advisor unit and key input unit are each comprised of software utilizing a
microprocessor and storage means on a computer to perform their respective steps as outlined in
the specification. The specification describes an algorithm to transform a general-purpose
microprocessor to a special purpose computer so that a person of ordinary skill in the art can
implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
include steps for achieving a result as shown in the ‘504 patent specification.

        In at least one embodiment, the key adviser unit extracts supportable key information from
the connection establishment response signal and transmits the supportable key information to the
video output unit so as to be displayed on the screen. See ‘504 patent Col. 3 l. 16-19. The key input
unit is provided with a plurality of keys for generating input key commands. The input key
commands are generated by matching the key values input through the key input unit to the key
values of the portable device with reference to the supportable key information. See ‘504 patent
Col. 3 l. 20-25.

       In at least one embodiment, the key advisor unit extracts compatible key information from
the connection establishment response signal and displays the compatible key information on the


                                                 18
display screen of the video output unit. The key advisor unit displays a key among the keys
provided by the compatible key information, which is matched to the key input through the key
input unit, on the display screen of the video output unit. If a set of keys are selected by through
the key input unit, the key advisor unit displays the keys supported by the portable device on the
display screen of the video output unit. If a key is input through the key input unit, the key advisor
unit matches the key value of the input key to a key value of the corresponding key supported by
the portable device. See ‘504 patent Col. 4 l. 48-62. The key input unit is provided with a plurality
of keys for generating input key values. See ‘504 patent Col. 4 l. 63-64.

                            COUNT II – PATENT INFRINGEMENT

       21.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-20 above.

       22.     The ‘461 patent was duly and legally issued by the United States Patent and

Trademark Office on November 27, 2012 after full and fair examination. Plaintiff is the owner by

assignment of the ‘461 patent and possesses all rights of recovery under the ‘461 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       23.     Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides

apparatus and methods that infringe the ‘461 patent. Claim 9 of the ‘461 patent provides, among

other things, “a remote resource access interface apparatus comprising: a key input unit configured

to generate input key values; a communication unit configured to transmit a connection

establishment request message to determine compatibility with a portable device and in order to

establish a connection and, if compatible, to receive a connection establishment response message

including screen resolution information and supportable key information from the portable device,

the communication unit further configured to transmit input key information and to receive video

information from the portable device after establishing the connection; a video output unit

configured to display the video information in the form of a visual image, the video output unit

having a display screen larger than the portable device, wherein the screen resolution information

includes information regarding the screen resolutions supported by the video output unit; and a

key advisor unit configured to extract the supportable key information from the connection



                                                 19
establishment response message and output the supportable key information to the video output

unit, wherein the key advisor unit displays on a display screen of the video output unit, if a key

configuration mode is activated, keys of the portable device and is configured to receive

corresponding keys through the key input unit, and wherein key values corresponding to the keys

of the key input unit match key values of the portable device, and wherein the video information

is video data adjusted in resolution by the portable device for the video output unit on the basis of

the screen resolution information, and the input key value is mapped to one of key values indicated

by the supportable key information of the portable device.”

       24.     Defendant has been and is now infringing the ‘461 Patent in the State of Delaware,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries, making, using, importing, testing, providing, supplying, distributing,

selling, and/or offering for sale apparatus (including, without limitation, the Defendant’s products

including QNX CAR Platform for Infotainment incorporating MirrorLink functionality, identified

herein as the “Accused Instrumentalities”) that provide a remote resource access interface device,

covered by at least claims 1, 2, 4, 5, 6, 7, 8, 9 and 10 of the ‘461 Patent to the injury of Dale

Progress Ltd. Defendant is directly infringing, literally infringing, and/or infringing the ‘461

Patent under the doctrine of equivalents. Defendant is thus liable for infringement of the ‘461

Patent pursuant to 35 U.S.C. § 271.

       25.     Defendant has induced and continues to induce infringement of the ‘461 Patent by

intending that others use, offer for sale, or sell in the United States, products and/or methods

covered by one or more claims of the ‘461 Patent, including, but not limited to, a remote resource

access interface apparatus. Defendant provides these products to others, such as customers,




                                                 20
resellers and end-use consumers who, in turn, use, offer for sale, or sell in the United States these

a remote resource access interface apparatus that infringe one or more claims of the ‘461 Patent.

         26.   Defendant indirectly infringes the ‘461 Patent by inducing infringement by others,

such as resellers, customers and end-use consumers, in accordance with 35 U.S.C. § 271(b) in this

District and elsewhere in the United States. Direct infringement is a result of the activities

performed by the resellers, customers and end-use consumers of a remote resource access interface

apparatus.

         27.   Defendant received notice of the ‘461 Patent at least as of the date this lawsuit was

filed.

         28.   Defendant affirmative acts of providing and/or selling the a remote resource access

interface apparatus, including manufacturing and distributing, and providing instructions for using

the a remote resource access interface apparatus in their normal and customary way to infringe one

or more claims of the ‘461 Patent.        Defendant performs the acts that constitute induced

infringement, and induce actual infringement, with the knowledge of the ‘461 Patent and with the

knowledge or willful blindness that the induced acts constitute infringement.

         29.   Defendant specifically intends for others, such as resellers, customers and end-use

consumers, to directly infringe one or more claims of the ‘461 Patent, or, alternatively, has been

willfully blind to the possibility that its inducing acts would cause infringement. By way of

example, and not as limitation, Defendant induces such infringement by its affirmative action by,

among other things: (a) providing advertising on the benefits of using the Accused

Instrumentalities’ functionality; (b) providing information regarding how to use the Accused

Instrumentalities’ functionality; (c) providing instruction on how to use the Accused




                                                 21
Instrumentalities’ functionality; and (d) providing hardware and/or software components required

to infringe the claims of the ‘461 Patent.

       30.     Accordingly, a reasonable inference is that Defendant specifically intends for

others, such as resellers, customers and end-use consumers, to directly infringe one or more claims

of the ‘461 Patent in the United States because Defendant has knowledge of the ‘461 Patent at

least as of the date this lawsuit was filed and Defendant actually induces others, such as resellers,

customers and end-use consumers, to directly infringe the ‘461 Patent by using, selling, and/or

distributing, within the United States, a remote resource access interface apparatus.

       31.     As a result of Defendant acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

       32.     Claim 9 of the ‘461 patent, claims:

a remote resource access interface apparatus comprising:




                                                 22
Source: http://www.qnx.com/developers/docs/6.6.0.update/index.html#com.qnx.doc.car.system_services/topic/mlink_daemon.html




                                                           23
a key input unit configured to generate input key values;




    Source: http://www.qnx.com/developers/docs/6.6.0.update/index.html#com.qnx.doc.car.system_services/topic/mlink_daemon.html




                   Source: http://support7.qnx.com/download/download/26204/QNX_CAR_Architecture_Guide.pdf




                                                               24
Defendant provides a key input unit configured to generate input key values.

       The key advisor unit and key input unit are each comprised of software utilizing a
microprocessor and storage means on a computer to perform their respective steps as outlined in
the specification. The specification describes an algorithm to transform a general-purpose
microprocessor to a special purpose computer so that a person of ordinary skill in the art can
implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
include steps for achieving a result as shown in the ‘461 patent specification.

        In at least one embodiment, the key adviser unit extracts supportable key information from
the connection establishment response signal and transmits the supportable key information to the
video output unit so as to be displayed on the screen. See ‘461 patent Col. 3 l. 9-12. The key input
unit is provided with a plurality of keys for generating input key commands. The input key
commands are generated by matching the key values input through the key input unit to the key
values of the portable device with reference to the supportable key information. See ‘461 patent
Col. 3 l. 13-17.

        In at least one embodiment, the key advisor unit extracts compatible key information from
the connection establishment response signal and displays the compatible key information on the
display screen of the video output unit. The key advisor unit displays a key among the keys
provided by the compatible key information, which is matched to the key input through the key
input unit, on the display screen of the video output unit. If a set of keys are selected by through
the key input unit, the key advisor unit displays the keys supported by the portable device on the
display screen of the video output unit. If a key is input through the key input unit, the key advisor
unit matches the key value of the input key to a key value of the corresponding key supported by
the portable device. See ‘461 patent Col. 4 l. 37-46. The key input unit is provided with a plurality
of keys for generating input key values. The input key commands are generated by matching the
key values input through the key input unit to the key values of the portable device with reference
to the supportable key information. See ‘461 patent Col. 3 l. 13-17.

a communication unit configured to transmit a connection establishment request message to
determine compatibility with a portable device and in order to establish a connection and, if
compatible, to receive a connection establishment response message including screen resolution
information and supportable key information from the portable device, the communication unit
further configured to transmit input key information and to receive video information from the
portable device after establishing the connection;




                                                 25
26
27
        Defendant provides a communication unit configured to transmit a connection
establishment request message to determine compatibility with a portable device and in order to
establish a connection and, if compatible, to receive a connection establishment response message
including screen resolution information and supportable key information from the portable device,
the communication unit further configured to transmit input key information and to receive video
information from the portable device after establishing the connection.

        The specification discloses sufficient structure for one of ordinary skilled in the art to build
or program a communication unit. The specification clearly states that a communication unit
utilizes wireless communication interfaces to perform the claim limitation functions.
        The communication unit can be provided with at least one of wireless communication
interfaces specified by Bluetooth, wireless fidelity (wi-fi), ZigBee, wireless broadband (WiBro)
protocols for communicating with the portable device. The communication unit also can be
connected to the portable device through a communication wire so as to exchange data with the
portable device in series or in parallel. See ‘461 patent Col. 3 l. 65-67 & Col. 4 l. 1-5.


a video output unit configured to display the video information in the form of a visual image, the
video output unit having a display screen larger than the portable device, wherein the screen




                                                  28
resolution information includes information regarding the screen resolutions supported by the
video output unit; and




                                             29
30
        Defendant provides a video output unit configured to display the video information in the
form of a visual image, the video output unit having a display screen larger than the portable
device, wherein the screen resolution information includes information regarding the screen
resolutions supported by the video output unit; and

       The video output unit displays the video information output by the pixel information
processing unit. The video output unit can be implemented with a liquid crystal display (LCD)
panel or an organic light emitting diode (OLED) display panel. See ‘461 patent Col. 3 l. 4-8.

        The video output unit outputs the video information received from the pixel information
processing unit in the form of a visual image. The video output unit can be implemented with a
liquid crystal display (LCD) panel or an organic light emitting diode (OLED) panel. Preferably,
the video output unit is provided with a display screen larger than that of the portable device. See
‘461 patent Col. 4 l. 19-25.


a key advisor unit configured to extract the supportable key information from the connection
establishment response message and output the supportable key information to the video output
unit, wherein the key advisor unit displays on a display screen of the video output unit, if a key
configuration mode is activated, keys of the portable device and is configured to receive
corresponding keys through the key input unit, and wherein key values corresponding to the keys
of the key input unit match key values of the portable device, and wherein the video information is
video data adjusted in resolution by the portable device for the video output unit on the basis of


                                                31
the screen resolution information, and the input key value is mapped to one of key values indicated
by the supportable key information of the portable device.




                                                32
33
34
       Defendant provides a key advisor unit configured to extract the supportable key
information from the connection establishment response message and output the supportable key


                                             35
information to the video output unit, wherein the key advisor unit displays on a display screen of
the video output unit, if a key configuration mode is activated, keys of the portable device and is
configured to receive corresponding keys through the key input unit, and wherein key values
corresponding to the keys of the key input unit match key values of the portable device, and
wherein the video information is video data adjusted in resolution by the portable device for the
video output unit on the basis of the screen resolution information, and the input key value is
mapped to one of key values indicated by the supportable key information of the portable device.

       The key advisor unit and key input unit are each comprised of software utilizing a
microprocessor and storage means on a computer to perform their respective steps as outlined in
the specification. The specification describes an algorithm to transform a general-purpose
microprocessor to a special purpose computer so that a person of ordinary skill in the art can
implement the disclosed algorithm to achieve the claimed function. A disclosed algorithm can
include steps for achieving a result as shown in the ‘461 patent specification.

        In at least one embodiment, the key adviser unit extracts supportable key information from
the connection establishment response signal and transmits the supportable key information to the
video output unit so as to be displayed on the screen. See ‘461 patent Col. 3 l. 9-12. The key input
unit is provided with a plurality of keys for generating input key commands. The input key
commands are generated by matching the key values input through the key input unit to the key
values of the portable device with reference to the supportable key information. See ‘461 patent
Col. 3 l. 13-17.

        In at least one embodiment, the key advisor unit extracts compatible key information from
the connection establishment response signal and displays the compatible key information on the
display screen of the video output unit. The key advisor unit displays a key among the keys
provided by the compatible key information, which is matched to the key input through the key
input unit, on the display screen of the video output unit. If a set of keys are selected by through
the key input unit, the key advisor unit displays the keys supported by the portable device on the
display screen of the video output unit. If a key is input through the key input unit, the key advisor
unit matches the key value of the input key to a key value of the corresponding key supported by
the portable device. See ‘461 patent Col. 4 l. 37-46. The key input unit is provided with a plurality
of keys for generating input key values. The input key commands are generated by matching the
key values input through the key input unit to the key values of the portable device with reference
to the supportable key information. See ‘461 patent Col. 3 l. 13-17.

        33.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        34.    To the extent 35 U.S.C. § 287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘504 and ‘461 patents.




                                                 36
       35.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                         JURY DEMAND

                Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

                Plaintiff respectfully requests that the Court find in its favor and against the

Defendant, and that the Court grant Plaintiff the following relief:

             A. A judgment in favor of Plaintiff that Defendant has infringed one or more of the
                claims, directly, jointly, and/or indirectly the ‘504 and ‘461 patents;

             B. A permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendant and their
                officers, directors, agents servants, affiliates, employees, divisions, branches,
                subsidiaries, parents, and all others acting in active concert therewith from
                infringement, inducing the infringement of, or contributing to the infringement of
                the ‘461 and ‘504 patents, or such other equitable relief the Court determines is
                warranted;

             C. An award to Plaintiff of damages adequate to compensate Plaintiff for the
                Defendant’s acts of infringement together with pre-judgment and post-judgment
                interest; and an accounting of all damages not presented at trial;

             D. That, should Defendant’s acts of infringement be found to be willful from the time
                that Defendant became aware of the infringing nature of their actions, which is the
                time of filing of Plaintiff’s Original Complaint at the latest, that the Court award
                treble damages for the period of such willful infringement pursuant to 35 U.S.C.
                § 284; and

             E. Any further relief that this Court deems just and proper.




                                                 37
Dated: May 3, 2019        Respectfully submitted,

                          DEVLIN LAW FIRM LLC

                          /s/ Timothy Devlin
                          Timothy Devlin (No. 4241)
                          1306 N. Broom Street, 1st Floor
                          Wilmington, DE 19806
                          Phone: (302) 449-9010
                          Fax: (302) 353-4251
                          tdevlin@devlinlawfirm.com

                          Austin Hansley
                          Texas Bar No.: 24073081
                          HANSLEY LAW FIRM, PLLC
                          13355 Noel Rd., STE. 1100
                          Dallas, Texas 75240
                          Telephone: (972) 528-9321 Ext. 1000
                          Facsimile: (972) 370-3559
                          Email: ahansley@hansleyfirm.com

                          ATTORNEYS FOR PLAINTIFF
                          DALE PROGRESS LTD.




                     38
